The Professional Re-
sponsibility Board has submitted a recommendation that attorney Howard Sinnott be disbarred. The recommendation is based upon the affidavit of resignation submitted by attorney Sinnott and an additional statement of facts and memorandum of law submitted by disciplinary counsel. The undisputed facts reveal that attorney Sinnott was indicted by a federal grand jury for offenses relating to the misappropriation of over $500,000 in client funds, and that, in February 2005, pursuant to a plea agreement, attorney Sinnott pled guilty to two felony counts of interstate transmission of stolen property, in violation of 18 U.S.C. § 2314. Based on these facts, the Court finds clear and convincing evidence that attorney Sinnott violated Rules 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), 8.4(d) (conduct prejudicial to the administration of justice), and 8.4(h) (conduct that adversely reflects on the lawyer’s fitness to practice law) of the Vermont Rules of Professional Conduct. Accordingly, attorney Sinnott’s resignation and the recommendation of the Board that attorney Sinnott be disbarred are accepted. We hereby order that Howard Sinnott is disbarred from the office of attorney and counselor at law.
Attorney Sinnott shall comply with the requirements of A.0.9, Rule 23.
Note: The referenced background material may be found • at http://dol.state.vt.us/gopher_root4/prof_ _conduct_bd/pcbl.htm